4 U.S. 229 (____)
4 Dall. 229
The Commonwealth
versus
Dallas, Attorney of the United States, &c.
Supreme Court of United States.

*230 The argument was conducted, with great and equal ability and candour, by Messrs. Hopkinson, E. Tilghman, and Lewis, in support of the motion; and by Messrs. Ingersoll and M`Kean, against it.
*231 SHIPPEN, Chief Justice:
That although the Recorder of the city of Philadelphia possesses some powers, and performs some duties, of a judicial nature, he is not a judge, within the terms, spirit, and meaning, of the 8th section of the 2d article of the constitution.
The motion, for leave to file an information, in the nature of a quo warranto, was, therefore, refused.